Citation Nr: 1501217	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  06-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as
50 percent prior to May 6, 2008 and 70 percent thereafter.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which assigned a 50 percent evaluation for the PTSD effective from April 10, 2003.

In an August 2011 Decision Review Officer (DRO) decision, the RO awarded an increased 70 percent rating for PTSD effective from May 7, 2008.  The Veteran has consistently maintained throughout the appellate period that higher ratings are warranted for his PTSD.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and has expressly sought higher ratings, his PTSD claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that this case has been previously remanded in October 2011 for additional development, and is now appropriately before the Board.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in VBMS reveals VA treatment records dated through July 2014; such records were considered by the agency of original jurisdiction (AOJ) in the July 2014 supplemental statement of the case.  The remaining documents in Virtual VA and VBMS are either duplicative of the documents in the paper file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  Pertinent to the April 10, 2003 date of claim for increase and prior to May 6, 2008, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the period beginning on May 6, 2008, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an increased rating for PTSD, rated as 50 percent prior to May 6, 2008 and 70 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Here, the Board finds that the VA has satisfied its duty to notify under the VCAA with respect to the increased rating claim decided herein.  Specifically, pre-rating letters dated in June 2003 and a July 2004 advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Furthermore, a September 2006 letter informed him of how the VA determined disability ratings, and also informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

While this September 2006 notice letter was sent to the Veteran after the initial unfavorable decision in September 2004, his claims was readjudicated in the September 2006 statement of the case.  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).   In addition, neither the Veteran nor his attorney have alleged prejudice with respect to notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA outpatient records and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.   
The Veteran was also afforded multiple VA examinations in conjunction with the claim on appeal, including VA examinations conducted in August 2003, June 2006, February 2010 and October 2012, to determine the severity of his PTSD.  Neither the Veteran nor his attorney has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Further, neither the Veteran nor his representative have alleged that his PTSD has worsened in severity since the October 2012 VA examination.  Rather, with respect to the PTSD, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned ratings for each appeal period.   Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

As indicated previously, the Board remanded the case for additional development in October 2011 in order to afford the Veteran an opportunity to identify any treatment records referable to his PTSD, and to provide him with a VA examination.   In response, the AOJ obtained the VAMC treatment reports from Loma Linda and Victorville, and attempted to obtain the Veteran's Social Security Administration (SSA) records, and the private records from Dr. C. M.  A February 2012 response from the SSA noted that the Veteran did not have any SSA medical records.  A VA examination was conducted in October 2012.

Additionally, an August 2012 letter to the Veteran asked him to complete an appropriate authorization form to allow VA to obtain records from Dr. C. M. and instructed him that he may submit such records himself.  However, the Veteran has not submitted any records and did not complete an appropriate authorization form to allow VA to obtain such records.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Therefore, the Board finds that the AOJ has substantially complied with the October 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

The Veteran is service-connected for PTSD is rated as 50 percent disabling from April 10, 2003 to May 6, 2008, and 70 percent thereafter.   He claims that his disability is more severe than what is reflected by such ratings. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.         § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.     § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

Under the General Rating Formula, a 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   38 C.F.R. § 4.130, DC 9411.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

Scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  

According to the DSM-IV, GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's own statements, and VA examination reports, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent prior to May 6, 2008, and in excess of 70 percent from May 7, 2008.  In this regard, the Board finds that, for the appeal period prior to May 6, 2008, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas such as work, school, and family relations.  Additionally, for the appeal period beginning on May 7, 2008, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.

A. Period Prior to May 6, 2008

The Veteran contends that his PTSD should be rated more than 50 percent.  As stated previously, a 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity.  

During an April 2002 outpatient visit at the Loma Linda VAMC, the Veteran stated that he went to the movies with his friends to see the movie "We Were Men" with Mel Gibson.  He indicated that seeing the movie was emotionally helpful for him.  The examiner noted that the Veteran's attire and grooming were appropriate; that the Veteran's attitude and speech were normal; that his mood was fairly stable; that the Veteran did not have suicidal or homicidal ideation; that his appetite was within normal limits; that his energy, concentration, memory, and orientation were all within normal limits.  The Veteran also stated that he kept having nightmares, but not related to Vietnam.  

An April 2003 psychology note from Loma Linda VAMC revealed that the Veteran was alert and cooperative, with normal speech.  He self-rated his emotional well-being as 5 out of 10 (10 being the best).  He also stated that his self-rating is higher at home.  He denied depression, and stated that he avoided crowds.  The Veteran also stated that he was a furniture mover, but has not worked for more than five years because of bilateral hip problems.  

A May 2003 clinic note from the Loma Linda VAMC showed that the Veteran's mood was moderately depressed.  However, he did not have any suicidal or homicidal ideations.  His attitude, appetite, energy, concentration, memory, and orientation were within normal limits.  

During an August 2003 VA PTSD examination, the Veteran stated that his daily activities included using the computer and going on the internet, reading the newspaper and playing solitaire.  He reported that he spent most of his time by himself.  The examiner reported that the Veteran was neatly and casually dressed; that he had poor eye contact throughout the interview; that he was alert and oriented to person, place, time, and purpose; that his mood was described as the same as every day, which was mediocre, as 3 on a scale from 1-10, with 10 being the best.  The Veteran also stated that he did not like to get out, and that he got aggravated easily.  The examiner noted that the Veteran's affect was constricted; that his thoughts were organized, goal directed, and linear; that the Veteran denied suicidal or homicidal ideation; that socially, the Veteran stated that he had one friend who was blind; that the Veteran reported that his sleep pattern was poor and that he is up and down frequently during the night.  The Veteran further stated that he had nightmares that stopped for a while but then started again.  The Veteran reported that he continued to experience social avoidance and increase in irritability and exaggerated startle response; that he had insight into the nature of his reaction; but that he still experienced symptoms consistent with PTSD.  The examiner stated that the Veteran's GAF score was 50.

During a June 2004 Loma Linda VAMC outpatient visit, the Veteran stated that his PTSD symptoms were worse.  He reported that he had daily flashbacks.  He also stated that every night, he had intrusive thought, images, and memories.  He further reported that every loud noise startled him; that his mood had been so depressed to the point that the last two weeks, he did not get out of bed or take a shower.  He had survivor guilt, hopelessness, helplessness, and low energy/motivation.  He denied active suicidal ideation, but endorsed passive wishes to die.  The examiner noted that the Veteran's mood was depressed, affect was tearful at times, and his GAF score was 55.       

Another June 2004 note from Loma Linda VAMC noted that the Veteran's speech was normal in rate, rhythm, volume, and latency; that his mood was euthymic and his affect full range; that he became tearful when discussing a specific war time event; that he denied suicidal or homicidal ideation, but that admitted to past suicidal or homicidal ideation.  The Veteran also reported history of problems with anger and violence, and inability to maintain friendships because of it.  However, he also admitted that he finally felt safe to be around people again.  During the examination, the Veteran also stated that he did not feel a need to engage in psychotherapy at this time because he was doing much better.  For example, the Veteran stated that each time he tells about his traumatic wartime events, "it gets easier."  He also stated that he was "ready to move on" and that his relationship with his family began to improve; that he had been doing things with his son; that he and his ex-wife were slowly reconnecting.  The Veteran stated that he had been feeling "so much better" since he stopped taking the medication Nefazodone.  

During a June 2006 VA PTSD examination, the examiner noted that the Veteran was casually and appropriately dressed; that his mood was described as "okay;" that his affect was constricted.  The Veteran stated that he wanted to stay away from everybody and isolate himself.  The examiner noted that the Veteran's eye contact was poor; that his speech was normal in rate, volume and rhythm; that his thought were organized and goal directed; that he denied suicidal or homicidal ideation; and that he felt he alienated his grandkids because he was irritable.  The Veteran endorsed severe range symptoms of depression.               

In light of this evidence, the Board concludes that a disability rating in excess of 50 percent prior to May 6, 2008 is not warranted.  A 70 percent rating is not warranted as the Veteran's symptoms did not manifest occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  

With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, in a June 2004 VA treatment note, the Veteran reported passive wishes to die but denied active suicidal ideations.  Moreover, he denied harmful ideations in subsequent VA treatment and examination, including in April 2002, August 2003 and June 2006.  Therefore, at most, the Veteran has occasional or episodic passive suicidal ideation.   However, as discussed below, the Board finds that, despite his episodic passive suicidal ideation, the Veteran's PTSD symptomatology on the whole does not more nearly approximate a 70 percent rating for this appellate period.

In this regard, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.   Specifically, none were noted or reported at the time of VA examinations.   Pertaining to the Veteran's speech, it has never been described as illogical, obscure, or irrelevant.   Specifically, it was described as normal in April 2002, April 2003 and June 2004.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.   In this regard, the Veteran did not report, and the record did not reflect, panic attacks. 
Additionally, there is no evidence that the Veteran suffers from impaired impulse control.  He also has never been noted to have spatial disorientation.   In this regard, the Veteran has been found to be consistently alert and oriented during this appellate period.

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.   In this regard, although he reported that he had not taken a shower for two weeks in June 2004, he reported that he felt better later that month.  Moreover, he was found to be appropriately dressed or groomed in subsequent VA treatment and examination, including in April 2002, August 2003 and June 2006.

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran was unemployed, the evidence fails to demonstrate that such is due solely to his PTSD.  In this regard, he reported that he had previously worked as a furniture mover and that he had not worked in over five years due to bilateral hip problems in April 2003.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained relationships with his son and grandchildren.  He also reported going to the movies with friends in April 2002. Although the Veteran did not appear to establish relationships during this appellate period, he was able to maintain relationships with his son and grandchildren.  Therefore, the Board finds that the Veteran is able to maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, difficulty sleeping and the avoidance of crowds.  See Mauerhan, supra. However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In reaching this decision, the Board observes that, in June 2004, the Veteran endorsed passive wishes to die but denied active suicidal ideations.  He also reported past suicidal or homicidal ideations but denied such current ideations in June 2004.  In addition, the Veteran denied suicidal ideations prior to June 2004 and in the subsequent June 2006 VA examination.  Moreover, the Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than moderately severe or severe symptomatology.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.   In this regard, a score of 55 was assigned in June 2004, indicating moderate symptoms.   The August 2003 VA examiner assigned a GAF score of 50, indicating mild symptoms.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).   As the Veteran has been assigned GAF scores reflecting mild to moderate symptoms and the evidence of record, as detailed previously, supports such a score, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD.  The Board also notes that the mental status examinations conducted during this period indicate only mild to moderate symptoms indicative of no more than a 50 percent rating.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of hallucinations, delusions, or significant cognitive impairment found on mental status examination. VA examinations conducted in August 2003 and June 2006 found the Veteran's thought process and content to be organized, goal-directed or linear with no delusions.  VA treatment records showed no perceptual disturbance such as delusions or hallucinations, mania or psychosis.

Furthermore, as indicated previously, the evidence reflects that, while the Veteran was not employed, such was not attributed to his PTSD.  Additionally, the evidence reflects that he maintained relationships with his adult son and grandchildren. Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.   Moreover, there is no indication that the Veteran experienced memory loss for names of close relatives, his own occupation or his own name.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.
The Board therefore concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  Accordingly, entitlement to a disability rating in excess of 50 percent from April 10, 2003 to May 6, 2008 for PTSD must be denied.

B.  Period Beginning on May 7, 2008

An August 2011 rating decision increased the Veteran's disability rating for his service-connected PTSD to 70 percent, effective May 7, 2008.  The Veteran contends that he deserves a 100 percent rating for his service-connected PTSD.

A June 2008 mental health treatment note from Loma Linda VAMC indicates that the Veteran complained that his PTSD getting worse.  He reported symptoms of chronic dissociation, feeling like he cannot connect with his family, and feeling like he does not love them.  The Veteran also reported depression, isolation, anhedonia, and poor concentration.  He denied any manic symptoms or suicidal ideation, but added that if things continue the way they are, he could see himself getting to the point that he does not want to live any more.  The examiner noted that there was chronic PTSD exacerbation due to a recent change in medication.  

Another June 2008 outpatient note from Loma Linda VAMC states that the Veteran was brought into the emergency room by his ex-wife for worsening irritability and concerns regarding dangerousness towards others.  While the Veteran denied any active homicidal ideation, he stated that he did fantasize about ways to harm others.  The Veteran also denied suicidal ideation currently.  The examination revealed a disheveled appearance, cooperative but frustrated attitude, deliberate speech with some slowing, a constricted affect, lineal thought process, poor insight, but fair judgment.  

During another June 2008 mental health note from Loma Linda VAMC, the examiner noted that the Veteran's appearance was well-groomed and clean.  There was intermittent eye contact, and the attitude was cooperative.  The Veteran's affect was euthymic; thought process was coherent/linear; insight and judgment were poor.  Veteran denied suicidal or homicidal ideation, and he denied delusions.  

A mental health note from Victorville VAMC in June 2008 revealed that the Veteran was appropriately dressed and that he had good eye contact.  The motor activity was noted as mild psychomotor agitation.  The speech was within normal limits in rate, rhythm, and volume.  The flow of thought was logical, and affect was appropriate.  The Veteran denied any suicidal or homicidal ideation, and no delusional statements were voiced.  Insight and judgment were intact.  

During a July 2008 visit at the Loma Linda VAMC, the Veteran was alert and his speech was normal to rate, volume, and rhythm.  He denied suicidal or homicidal ideation.  

The Veteran's visits to Loma Linda VAMC and Victorville VAMC from September through December 2008 reflected symptoms consistent with the July 2008 visit for his mental health examination.  

A March 2009 mental health note from Victorville VAMC noted that the Veteran admitted having continued anxiousness, irritability at times, and feelings of frustration that never seems to go away.  He also admitted to having racing thoughts often.  Examination of the Veteran showed that he was appropriately dressed and had good eye contact.  His motor activity was noted as mild psychomotor agitation.  His speech was within normal limits in rate, rhythm, and volume.  Flow of thought was logical, affect was appropriate, and mood was frustrated.  

Various outpatient visits from March 2009 to February 2010 reflect consistent symptoms.  During this time, the Veteran's speech was noted as normal, and he denied any suicidal and homicidal ideation.  

During a February 2010 VA mental examination, the examiner noted that the Veteran was alert and oriented to person, place, time and purpose.  He was dressed appropriately.  His grooming was appropriate.  His mood was described as tired.  His affect was constricted.  His thought process was tangential.  His speech quality was normal in rate, very low in volume, and appropriate in prosody.  Expressive/receptive language and communication ability was within normal limits.  Attention and concentration appeared to be within normal limits.  Recent and remote memory appeared to be poor.  Insight and judgment were fair.  He denied suicidal or homicidal ideation. 

During the examination, the Veteran reported that he had a severely restricted range of interest in pleasurable activities that used to be enjoyable to him.  He reported significant feelings of detachment and estrangement from other people.  He also reported feeling significantly emotionally numb and unable to loving feelings.  The Veteran also reported that he believed that his symptoms of PTSD and related depression have had a severe negative impact on his ability to work, to stay employed, and to establish effective working relationships with coworkers and supervisors.  He reported that he has had significant difficulty and felt that he had significant problems in his ability to feel comfortable in social situations and to establish close relationship with others.  He reported that he had significant difficulty in experiencing pleasure and leisure pursuits and believed that these symptoms have had a severe negative impact on his relationships with family members.  The examiner noted the Veteran's GAF score as 40.  

A February 2012 mental health note from Victorville VAMC states that the Veteran reported having a stable mood and he described his mood as "good."  He added that he did not have many friends.  The examiner noted that the Veteran was casually dressed and well groomed.  His motor activity was within normal limits.  His speech was within normal limits in rate, rhythm, and volume.  Flow of thought was logical.  Affect was appropriate and his mood was described as good.  Veteran denied any suicidal or homicidal ideation.  Insight and judgment were good.  

A May 2012 Victorville VAMC note revealed that the Veteran's motor activity was mild.  There was some agitation.  The speech was within normal limits in rate, rhythm, and volume.  His flow of thought was linear, normal, logical, and goal oriented.  His affect was appropriate, and constricted.  He denied any suicidal or homicidal ideation.  His insight and judgment were intact.  The Veteran stated that he was "mellow" and "in good shape."  

An October 2012 VA PTSD examiner assigned a GAF score was noted as 45.  The examiner reported that the Veteran had markedly diminished interest or participation in significant activities; that he had feelings of detachment or estrangement from others; that he had restricted range of affect; that he had difficulty falling or staying asleep; that he had hypervigilance, and exaggerated startle response.  The Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's symptoms were noted as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, impairment of long and short-term memory, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work-like setting, and neglect of personal appearance and hygiene.  

The examiner further noted that orientation was within normal limits.  Appearance and hygiene were questionable.  Behavior was appropriate.  Eye contact was good.  Communication was within normal limits.  There were no reports of delusions or hallucinations.  Obsessional rituals were absent.  Thought processes were appropriate.  His concentration was limited.  Although he had slowness of thought, he did not appear confused and his judgment was not impaired.  He reported memory impairment.  There was no suicidal or homicidal ideation.  

The mental health outpatient notes from Loma Linda and Victorville VAMC from November 2012 through July 2014 revealed similar results and symptoms as observed by the October 2012 examiner.

The Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met for the period beginning on May 7, 2008.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of hallucinations, delusions, or significant cognitive impairment found on mental status examination.  While a February 2010 VA examination found his thought processes to be tangential, his flow of thought was found to be logical in February 2012.  A May 2012 VA treatment note found it to be linear, normal, logical and goal-directed and an October 2012 VA examiner found such thought processes to be appropriate.  The October 2012 VA examination and VA treatment records showed no perceptual disturbance such as delusions or hallucinations, mania or psychosis.

Although there is some evidence that the Veteran had some problems with personal hygiene in a couple of instances, and that he had some memory loss, at no time did he have gross impairment in thought processes or communication, persistent delusions or hallucinations, or disorientation to time or place.   For example, the October 2012 VA examiner noted that orientation was within normal limits, and that his appearance and hygiene were "questionable."  The other aforementioned examinations and outpatient notes reveal that the Veteran's speech was within normal limits, that he did not have hallucinations or delusions, that he did not have homicidal or suicidal ideation, and that judgment was intact, fair or poor.  

Furthermore, the evidence reflects that he maintained relationships with his children, friends and former wife, as he reported weekly visits with his former wife and "rare" contact with his children and "rare" visits with his friends in October 2012.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.   While his recent and remote memory were found to appear to be poor in February 2010, memory impairment was found to be mild in October 2012.  Moreover, there is no indication that the Veteran experienced memory loss for names of close relatives, his own occupation or his own name.  Further, while the Veteran reported that his former wife assisted him with paying his bills and medications in October 2012, there is no indication that he was unable to perform his activities of daily living.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

In reaching this conclusion, the Board has again considered the Veteran's statements that a higher disability rating is warranted for his PTSD.  The Veteran is competent to report symptomatology relating to his PTSD because this requires only personal knowledge.  Layno, supra.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of PTSD is medically complex in nature.  Woehlaert, supra.  Therefore, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

The Board therefore concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  Accordingly, entitlement to a disability rating in excess of 70 percent from May 7, 2008 must be denied.      

C. Other Considerations

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout each appellate period . Therefore, assigning further staged ratings for such disability is not warranted.

In addition, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).   In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Moreover, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) . 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

Here, the Board finds that the Veteran's PTSD is fully addressed by the rating criteria under which such disability is rated.  Specifically, the rating criteria accounts for his symptoms of irritability and lack of motivation to enjoy activities that he used to enjoy.  Furthermore, the competent evidence does not demonstrate that his PTSD causes marked interference with the Veteran's activities of daily living, over and above what is contemplated by the schedule.  Also, his disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.  Therefore, there are no additional symptoms of the Veteran's PTSD that are not addressed by the rating schedule.  

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Hence, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional psychiatric impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, however, there is no evidence that shows that prior to May 7, 2008, the Veteran's PTSD rendered him unemployable.  Furthermore, the Veteran has not alleged that he was unemployable during this period of time due to his PTSD.  Although the medical evidence shows that the Veteran stopped working in 1992, there is no indication, and the Veteran does not allege, that he stopped working due to his PTSD.  On the contrary, in an April 2003 psychology note from the Loma Linda VAMC, the Veteran reported that he had not worked for more than five years because of bilateral hip problems.  Therefore, the issue of TDIU has not been raised during this time period, and no further consideration of such is necessary.

With regards to the period beginning on May 7, 2008, the Board notes that the Veteran had been awarded a TDIU in an August 2011 rating decision due to the  PTSD, effective May 7, 2008.  As such, the issue of TDIU is moot with respect to his appellate period.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a higher rating.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.           § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).	 





ORDER

Entitlement to an increased rating for PTSD, rated as 50 percent prior to May 6, 2008 and 70 percent thereafter, is denied.



____________________________________________
KRISTY L. ZADORA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


